
	

113 HCON 84 IH: Honoring and praising the National Association for the Advancement of Colored People on the occasion of its 105th anniversary.
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. CON. RES. 84
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mr. Al Green of Texas (for himself, Ms. Bass, Mr. Bishop of Georgia, Mr. Butterfield, Mr. Carson of Indiana, Mrs. Christensen, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Ms. Edwards, Mr. Ellison, Ms. Fudge, Mr. Hastings of Florida, Mr. Hinojosa, Mr. Honda, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Ms. Lee of California, Mr. Lewis, Mr. Meeks, Ms. Moore, Ms. Norton, Mr. Payne, Mr. Rangel, Mr. Richmond, Mr. Rush, Mr. Scott of Virginia, Ms. Sewell of Alabama, Mr. Thompson of Mississippi, Ms. Waters, Ms. Wilson of Florida, Mr. David Scott of Georgia, Mr. Veasey, Mr. Conyers, Ms. Jackson Lee, and Ms. Chu) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
		
		CONCURRENT RESOLUTION
		Honoring and praising the National Association for the Advancement of Colored People on the
			 occasion of its 105th anniversary.
	
	
		Whereas the National Association for the Advancement of Colored People (NAACP), originally known as
			 the National Negro Committee, was founded in New York City on February 12,
			 1909, the centennial of Abraham Lincoln's birth, by a multiracial group of
			 activists who met in a national conference to discuss the civil and
			 political rights of African-Americans;
		Whereas the multiracial founders of the NAACP were a distinguished group of leaders in the struggle
			 for human rights, including Ida Wells-Barnett, W.E.B. DuBois, Henry
			 Moscowitz, Mary White Ovington, Oswald Garrison Villard, and William
			 English Walling;
		Whereas the NAACP is the oldest and largest civil rights organization in the United States;
		Whereas the NAACP National Headquarters is located in Baltimore, Maryland;
		Whereas the mission of the NAACP is to ensure the political, educational, social, and economic
			 rights of all persons and to eliminate racial hatred and racial
			 discrimination;
		Whereas the NAACP is committed to achieving its goals through nonviolence;
		Whereas the NAACP advances its mission through reliance upon peaceful protest, the petition, the
			 ballot, and the courts, and has been persistent in the use of legal and
			 moral persuasion, even in the face of overt and violent racial hostility;
		Whereas the NAACP has used political pressure, marches, demonstrations, and effective lobbying to
			 serve as the voice, as well as the shield, for minorities in the United
			 States;
		Whereas after years of fighting segregation in public schools, the NAACP, under the leadership of
			 Special Counsel Thurgood Marshall, won one of its greatest legal victories
			 in the Supreme Court's decision in Brown v. Board of Education, 347 U.S.
			 483 (1954);
		Whereas in 1955, NAACP member Rosa Parks was arrested and fined for refusing to give up her seat on
			 a segregated bus in Montgomery, Alabama, an act of courage that would
			 serve as the catalyst for the largest grassroots civil rights movement in
			 the history of the United States;
		Whereas the NAACP was prominent in lobbying for the passage of the Civil Rights Acts of 1957, 1960,
			 and 1964, the Voting Rights Act of 1965, the Fannie Lou Hamer, Rosa Parks,
			 Coretta Scott King, César E. Chávez, Barbara C. Jordan, William C.
			 Velásquez, and Dr. Hector P. Garcia Voting Rights Act Reauthorization and
			 Amendments Act of 2006, and the Fair Housing Act, laws that ensured
			 Government protection for legal victories achieved;
		Whereas in 2005, the NAACP launched the Disaster Relief Fund to help hurricane survivors in
			 Louisiana, Mississippi, Texas, Florida, and Alabama to rebuild their
			 lives;
		Whereas in the 110th Congress, the NAACP was prominent in lobbying for the passage of H. Res. 826,
			 whose resolved clause expresses that the hanging of nooses is a horrible
			 act when used for the purpose of intimidation and which under certain
			 circumstances can be criminal, this conduct should be investigated
			 thoroughly by Federal authorities, and any criminal violations should be
			 vigorously prosecuted;
		Whereas in 2008, the NAACP vigorously supported the passage of the Emmett Till Unsolved Civil
			 Rights Crime Act of 2007, a law that puts additional Federal resources
			 into solving the heinous crimes that occurred in the early days of the
			 civil rights struggle that remain unsolved and bringing those who
			 perpetrated such crimes to justice;
		Whereas the NAACP has helped usher in the new millennium by charting a bold course, beginning with
			 the appointment of the organization’s youngest President and Chief
			 Executive Officer, Benjamin Todd Jealous, and its youngest female Board
			 Chair, Roslyn M. Brock;
		Whereas under their leadership, the NAACP has outlined a strategic plan to confront 21st century
			 challenges in the critical areas of health, education, housing, criminal
			 justice, and environment;
		Whereas, on July 16, 2009, the NAACP celebrated its centennial anniversary in New York City,
			 highlighting an extraordinary century of Bold Dreams, Big Victories with a
			 historic address from the first African-American President of the United
			 States, Barack Obama;
		Whereas as an advocate for sentencing reform, the NAACP applauded the passage of the Fair
			 Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372), a landmark
			 piece of legislation that reduces the quantity of crack cocaine that
			 triggers a mandatory minimum sentence for a Federal conviction of crack
			 cocaine distribution from 100 times that of people convicted of
			 distributing the drug in powdered form to 18 times that sentence;
		Whereas in 2011, the NAACP led the charge to defend the constitutional right to vote and to protect
			 that right for all citizens of the United States, whether they be seniors,
			 young voters, the poor, or from minority communities;
		Whereas in 2013, the NAACP signed a historic Memorandum of Agreement with the Federal Emergency
			 Management Agency (FEMA) to put mechanisms in place to ensure that the
			 needs of underrepresented communities are more fully integrated into
			 future plans for disaster preparedness; and
		Whereas in 2014, the NAACP is a leader in the effort to strengthen the Voting Rights Act and
			 protect the principle of one person, one vote: Now, therefore, be it
	
		That Congress—
			(1)recognizes the 105th anniversary of the historic founding of the National Association for the
			 Advancement of Colored People; and
			(2)honors and praises the National Association for the Advancement of Colored People on the occasion
			 of its anniversary for its work to ensure the political, educational,
			 social, and economic rights of all persons.
			
